Citation Nr: 1524913	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-25 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to waiver of recovery of the overpayment of Veterans Retraining Assistance Program (VRAP) education benefits in the amount of $1,867.73.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record reflects the Veteran served on active duty from May 1992 to May 1994, and from April 2003 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The overpayment of $1,867.73 was validly created. 

2.  The overpayment of $1,867.73 was not the result of fraud, misrepresentation or bad faith on the part of the Veteran. 

3.  Recovery of the overpayment of $1,867.73 would be against the standards of equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of $1867.73 of VRAP education benefits are met.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. 
§§ 3.102, 1.962, 1.965 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes as a general rule that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, the United States Court of Appeals for Veterans Claims (Court) held in Barger v. Principi, 16 Vet. App. 132 (2002), that the VCAA is not applicable to cases involving the waiver of recovery of overpayment claims.  Therefore, the VCAA is not for application in this matter.

The Board also notes that, for the reasons detailed below, it finds the Veteran is entitled to a waiver of recovery of the overpayment in question.  As this represents a complete grant of the benefit sought on appeal, no further discussion of the VCAA would be warranted in this case even if it were applicable.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Overpayments created by retroactive discontinuance of an award are subject to recovery if recovery is not waived.  

The Court has also held that, before adjudication of a waiver application, the lawfulness of a debt must first be determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 (1991).  The VA General Counsel  has reinforced this obligation by holding that, where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered. VAOPGCPREC 6-98. 

In this case, the record reflects the Veteran was awarded VRAP education benefits for a program of study for a period from August 2013 to December 2013, and that full payment was made for this period.  The record also reflects that the Veteran withdrew from this program on November 11, 2013, resulting in an overpayment of $1867.73.  Nothing in the record reflects the calculation of the overpayment was in error.  Moreover, the Veteran has not disputed the validity of the debt in question, to include the fact she did not notify VA of her withdrawal from this program in November 2013.  Consequently, the Board finds that the overpayment of $1,867.73 was validly created. 

With respect to the issue of whether a waiver of recovery of overpayment is warranted in this case, the Board notes the law precludes such waiver where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.

The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The Court has held that the Board must provide a complete analysis of the six regulatory elements of equity and good conscience, including sufficient "reasons or bases" for its conclusions.  See Cullen v. Brown, 6 Vet. App. 510 (1993); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

In regard to the initial determination of whether there was fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment, it should be emphasized that only one of these three elements need be shown to preclude consideration of waiver of recovery of overpayment under 38 U.S.C.A. § 5302(c).  

The Court has defined bad faith as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  "Bad faith" refers to "unfair or deceptive dealing by one who seeks to gain thereby at another's expense."  38 C.F.R. § 1.965(b)(2); Reyes, 21 Vet. App. 370, 377 (2007).  Although not undertaken with actual fraudulent intent, conduct by a claimant with intent to seek an unfair advantage, with knowledge of the likely consequences, and with resulting loss to the Government is required for a showing of bad faith.  Id.  The Court held that VA's interpretation of the statutory term "bad faith" (requiring an affirmative showing that (1) the claimant's conduct was undertaken with intent to seek an unfair advantage, (2) with knowledge of the likely consequences, and (3) that resulted in a loss to the government) is consistent with the legislative intent of Congress and not plainly erroneous.  Id.   

A determination of bad faith is based on the circumstances that led to the overpayment, and the actions or omissions with respect to reporting the overpayment, as indicated by the evidence of record.  See East v. Brown, 8 Vet. App. 34, 40 (1995).

The Board notes that the original denial of the waiver of recovery of the overpayment in April 2014 found there was evidence of bad faith on the part of the Veteran in the creation of the overpayment.  Further, it was specifically stated that she failed to disclose the material fact that she withdrew from the August 2013 to December 2013 term.  However, that decision then went on to discuss whether recovery of the overpayment would be against the standard of equity and good conscience.  Under normal circumstances, as indicated above, once bad faith in the creation of the overpayment is found, VA is legally precluded from further consideration of a request for waiver of an overpayment.  See 38 U.S.C.A. 
§ 5302(c).  As such, it appears the original decision considered the Veteran's actions to be more of an element of fault under the standard of equity and good conscience.

The Board further notes that the record reflects the Veteran's withdrawal from the program in November 2013 was due to medical reasons, and there are medical records documenting she withdrew due to the fact she was still recovering from injuries sustained in a motor vehicle accident.  Consequently, it would appear the Veteran's failure to report her withdrawal was more of an oversight rather than a willful intention to seek an unfair advantage (See Richards, supra) or unfair or deceptive dealing (See Reyes, supra).

The Board observes that the May 2014 Statement of the Case (SOC) notes as part of the evidence that the Veteran called VA on December 2, 2013, to certify her attendance for the month of November to release payment; and that she also called on December 31, 2013, to certify her attendance for the month of December to release payment.  If such action occurred, the Board would find that it did constitute bad faith as the Veteran would have initiated contact with VA to receive education benefits for a program after she had already withdrawn for said program.  Further, such action would be consistent with the fact the Veteran was notified in August 2013 that she would have to verify her attendance each month to receive payment.  However, the Board's own review of the evidence of record, to include Virtual VA and VBMS, does not disclose evidence confirming such action.  For example, there is a claimant folder note in the education documents showing the Veteran was called in October 2013 to verify EFT information, but this was prior to the date of withdrawal.  There is another claimant folder note dated December, 2, 2013, and it includes the notation "nov cert" which would appear to indicate November certification.  Nevertheless, there is no indication who made that certification in this claimant folder note, or if the Veteran communicated with VA on that matter.  Moreover, no such action was noted in the original April 2014 waiver denial, and it would only logical that such action would be noted at that time.

In view of the foregoing, the Board must conclude that it cannot find the Veteran certified to VA she was still in the program after her November 2013 withdrawal.  Further, while her failure to notify VA of this withdrawal reflects fault on her part in the creation of the overpayment it does not appear to rise to the level of "bad faith" so as to preclude consideration of her request for wavier under the standard of equity and good conscience.  Additionally, no evidence appears to be of record which the Board finds would otherwise warrant a finding of fraud or malpresentation.  

Regarding the standards of equity and good conscience, the Board reiterates its finding that the Veteran was at fault in the creation of the overpayment by failing to notify VA of her November 2013 withdrawal from the program in question.  Further, the August 2013 notification letter explicitly stated she should notify her school's veterans certifying official and VA if there was any change in her enrollment; and that VA could not pay for courses from which she withdrew.  The Board also finds that there is no indication of any fault on the part of VA in the creation of the overpayment.  

The Board does find the Veteran would be unjustly enriched by waiver of the overpayment as she received education benefits for a program from which she had withdrawn.  In other words, she would be allowed to keep VA education benefits which she was not legally entitled to receive.  

The Board also notes that nothing indicates that recovery of the overpayment would nullify the objective for which the VA benefits were intended; i.e., it would not defeat the purpose of these benefits.  Simply put, the purpose of the VRAP benefits were for the Veteran to attend the education program, and she withdrew from (i.e., stopped attending) the program.

The Board further finds that nothing in the record reflects the Veteran relinquished a valuable right or incurred a legal obligation based upon the VRAP benefits.  In other words, the facts of this case do not reflect she changed her position to her detriment. 

The Board must find, however, that recovery of the overpayment would cause undue financial hardship to the Veteran.  In pertinent part, the Veteran submitted a financial status report in February 2014 which reflects her monthly expenses exceed monthly income, and that she had no assets.  Nothing in the record reflects this information is inaccurate, or that her circumstances have changed for the better.  In fact, the Veteran's case was advanced on the docket due to evidence of financial hardship to include evidence that her mortgage was in foreclosure, and that her vehicle registration plates were suspended due to nonpayment of insurance.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that recovery of the overpayment of $1,867.73 would be against the standards of equity and good conscience.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the benefit sought on appeal is allowed.
ORDER

Waiver of recovery of the overpayment of VRAP education benefits in the amount of $1,867.73 is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


